Case 4:19-cr-20275-MFL-SDD ECF No. 47, PageID.327 Filed 03/05/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                    Case No. 19-cr-20275
                                                    Hon. Matthew F. Leitman
v.

JASON REIMUNDO PALACIO,

     Defendant.
__________________________________________________________________/

 ORDER GRANTING DEFENDANT’S MOTION TO DISMISS COUNSEL
    AND/OR REQUEST ASSIGNMENT OF COUNSEL (ECF #43)

      A hearing was held on February 19, 2021 on Defendant’s Motion to Dismiss

Counsel and/or Request Assignment of Counsel [Doc. #43]. For the reasons stated

on the record by counsel, the defendant, and this Court, the Court will grant the

motion. Therefore,

      IT IS HEREBY ORDERED that the Motion to Dismiss Counsel and/or

Request Assignment of Counsel is GRANTED and the Federal Community

Defender’s Office is directed to assign an attorney from the CJA Panel to be

appointed and substituted to represent Defendant.

      IT IS FURTHER ORDERED that the parties shall appear for a status

conference on a date and time to be set by the Court once new counsel has filed an

appearance.
Case 4:19-cr-20275-MFL-SDD ECF No. 47, PageID.328 Filed 03/05/21 Page 2 of 2




      IT IS FURTHER ORDERED that the time period from February 19, 2021

until the status conference shall be excludable from the time calculation mandated

by the Speedy Trial Act, 18 U.S.C. § 3161(H)(7)(A)(B) and 18 U.S.C. §

3161(H)(7)(B)(iv), and that the ends of justice served by this delay outweigh the

public’s and the defendant’s interest in a speedy trial.

      IT IS SO ORDERED.

                                        /s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: March 5, 2021


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on March 5, 2021, by electronic means and/or ordinary
mail.

                                               s/Holly A. Monda
                                               Case Manager
                                               (810) 341-9764
